RECOMMENDED FOR PUBLICATION
                              Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                     File Name: 20a0252p.06

                  UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 ZACKERY BECK,                                             ┐
                                  Plaintiff-Appellee,      │
                                                           │
                                                           │
       v.                                                  │
                                                            >        No. 19-5428
                                                           │
 HAMBLEN COUNTY, TENNESSEE,                                │
                                           Defendant,      │
                                                           │
                                                           │
                                                           │
 ESCO JARNAGIN, Hamblen County Sheriff, in his
                                                           │
 individual capacity,
                                                           │
                          Defendant-Appellant.             │
                                                           ┘

                         Appeal from the United States District Court
                     for the Eastern District of Tennessee at Greeneville.
                 No. 2:17-cv-00178—Travis R. McDonough, District Judge.

                                Argued: December 11, 2019

                           Decided and Filed: August 10, 2020

            Before: BATCHELDER, WHITE, and MURPHY, Circuit Judges.
                             _________________

                                          COUNSEL

ARGUED: Jeffrey R. Thompson, O’NEIL, PARKER & WILLIAMSON, PLLC, Knoxville,
Tennessee, for Appellant. Lance K. Baker, THE BAKER LAW FIRM, Knoxville, Tennessee,
for Appellee. ON BRIEF: Jeffrey R. Thompson, N. Craig Strand, O’NEIL, PARKER &
WILLIAMSON, PLLC, Knoxville, Tennessee, for Appellant. Lance K. Baker, THE BAKER
LAW FIRM, Knoxville, Tennessee, Thomas C. Jessee, JESSEE & JESSEE, Johnson City,
Tennessee, for Appellee.
 No. 19-5428                       Beck v. Hamblen Cty., Tenn.                               Page 2


                                       _________________

                                             OPINION
                                       _________________

       MURPHY, Circuit Judge. Zackery Beck claims to have been assaulted by other inmates
while detained at the jail in Hamblen County, Tennessee. He seeks damages from Hamblen
County Sheriff Esco Jarnagin under 42 U.S.C. § 1983. But his claim faces an immediate
obstacle: Sheriff Jarnagin had no direct involvement in Beck’s detention, and § 1983 does not
impose vicarious liability on supervisors for their subordinates’ actions. See Ashcroft v. Iqbal,
556 U.S. 662, 676 (2009). Beck responds that the overcrowded jail has repeatedly flunked
minimum standards and that Jarnagin has long known of its failures. Beck thus seeks to hold
Jarnagin liable for his assault on the ground that Jarnagin has been deliberately indifferent to
inmate safety. Yet our existing caselaw would not have clearly signaled to Jarnagin that his
responses to the overcrowding problem were so unreasonable as to violate the Fourteenth
Amendment. We thus reverse the district court’s denial of qualified immunity to Jarnagin.

                                                  I

                                                  A

       On October 3, 2016, Beck was arrested for alleged drug crimes. He was booked in the
Hamblen County Jail the next morning. His booking sheet listed Beck’s age as 22, his height as
six feet, two inches tall, and his weight as 148 pounds. Beck also underwent screening under the
Prison Rape Elimination Act (PREA) to assess his risk of sexual assault from other inmates. The
booking officer decided that Beck had no history of sexual assault and classified him as a “Non-
Victim” based on various factors, including age, physical stature, disability, and sexual
orientation. Yet the officer failed to identify a safety classification for Beck in a separate “status
classification assessment sheet.”      That sheet noted that no status-assessment record was
available.

       On October 5, corrections officers moved Beck to a four-person cell, A-4. During the
transfer, Beck allegedly overheard an inmate warn a corrections officer not to put Beck “in little
Mexico” and “that if you do, it’s going to be bad for him.” Despite that warning, officers placed
 No. 19-5428                      Beck v. Hamblen Cty., Tenn.                               Page 3


Beck in this four-person cell with two inmates whom Beck described as “Mexican”: Sergio
Cisneros and William Rayle.

       On October 7, Beck was watching a television located outside his cell when an inmate in
the adjoining cell suggested he come closer for a better view. After Beck walked over, the
inmate grabbed him through the bars between the cells and held a shank made of shower tile to
his throat. Meanwhile, Cisneros pulled down Beck’s pants and put his fingers into Beck’s
rectum to search for drugs. The attackers warned Beck that they would kill him if he did not stay
quiet. Beck described this assault as “very painful and something I never want to go through
again in life.” (Cisneros denied the assault and prosecutors found insufficient evidence to charge
him, but we must view the facts in the light most favorable to Beck.)

       Beck did not initially tell corrections officers about this attack. Three days later, Cisneros
and other inmates told officers that Beck had been stealing from them and that he had better get
moved. The officers moved Beck to a cell in another area.

       On October 12, Beck filed a request asking for immediate medical assistance because
Cisneros’s prior assault continued to cause rectal bleeding. The request went unanswered that
day.

       The next morning, Beck told his mother about the assault over the phone, explaining that
he could get released if she posted a $100 bond. She refused to post bond at that time, believing
he was lying. Soon after that call, another inmate allegedly broke into Beck’s cell and repeatedly
punched him in the throat. Officers broke that fight up and took Beck to another cell. But Beck
asserts that other inmates there were threatening him within minutes of this transfer. Officers
took him to yet another cell to be housed alone.

       Later that day, officers found Beck lying on the ground in his cell with a blanket wrapped
around his neck. Beck says he feigned suicide to gain the opportunity to talk to someone other
than the guards. Officers brought Beck to the medical station, where he told a nurse that
Cisneros had sexually assaulted him. An officer transported Beck to a hospital. According to
hospital records, a physical exam showed a small rectal tear with no active bleeding (from
Cisneros’s alleged assault) and injuries to Beck’s lower lip and neck area (from the later attack
 No. 19-5428                        Beck v. Hamblen Cty., Tenn.                                Page 4


by the other inmate). The hospital report listed the diagnoses as an assault with anal penetration,
a contusion to the neck, and a right lower lip contusion.

         Upon returning to the jail, Beck was placed on suicide watch for a few days. He was
released a short time later.

                                                   B

         Sheriff Jarnagin had no personal involvement with Beck’s detention. Jarnagin delegates
much of the jail’s day-to-day operations to others, including Teresa Laws, the jail administrator,
and Chief Deputy Wayne Mize. But Beck believes that systemic problems at the jail caused the
assaults. He has been detained at the jail many times. And while he was never physically
assaulted before October 2016, he says that “almost every time I go to that jail I’m in fear for my
life.”

         The jail was designed around 1977. Since 2010, it has not met the minimum standards
for the safety of inmates set by the Tennessee Corrections Institute, a state entity tasked with
creating jail standards. Tenn. Code. Ann. § 41-4-140(a)(1). The Tennessee Corrections Institute
has identified the jail’s failures in inspection reports that it has sent to Sheriff Jarnagin each year.
See id. § 41-4-140(a)(3). In 2014, county administrators also tasked Carter Goble Associates
with undertaking a needs assessment, and that assessment likewise found many of the same
deficiencies.

         Most of the jail’s problems stem from what Chief Deputy Mize has called “chronic”
overcrowding. According to the 2016 report from the Tennessee Corrections Institute, the jail
has a maximum capacity of 255 inmates, but housed an average of 365 inmates during the first
half of 2016. This overcrowding creates safety risks. To begin with, it affects the jail’s ability to
classify inmates. Administrators seek to detain inmates based on their threat level: They seek to
house less dangerous inmates charged with misdemeanors in one area and more dangerous
inmates charged with felonies in others. Yet the 2016 report noted that overcrowding has made
the “classification process” “impossible to achieve.” This report added that the classification
failures were “evident” from the number of inmate-on-inmate assaults: 153 between January and
July 7, 2016.
 No. 19-5428                         Beck v. Hamblen Cty., Tenn.                          Page 5


        In addition, up to 100 inmates must sleep on mats on the floor during times of peak
overcrowding. These inmates, according to Chief Deputy Mize, are also placed at greater risks
of assault.

        Staffing shortages exacerbate the safety concerns.         The reports from the Tennessee
Corrections Institute have repeatedly noted that the jail needs more corrections officers.
According to a 2013 report, “the lack of security checks and inmate counts is a direct reflection
of insufficient staffing to perform the necessary duties to maintain the safety and security
throughout the facility.”     The 2016 report likewise flagged two-hour “time gaps” between
physical security checks. According to Chief Deputy Mize, corrections officers ideally should
do security checks every hour.

        The jail’s physical layout also exacerbates the safety concerns.         The 2016 report
suggested that the jail “does not have enough cells to accommodate the facility’s classification
plan.” And it noted that the lighting in some areas of the jail can be controlled only by the
inmates, so “[o]fficers have to enter areas with very little lighting and have the inmates turn on
lights in the cells to be able to see.”

        As the report from Carter Goble Associates concludes, “the jail is overcrowded,
understaffed, and has an antiquated design.” Sheriff Jarnagin has taken some steps to combat
these problems. When he became sheriff in 2006, he told the Hamblen County Commissioners,
the relevant decisionmakers, that the county would need a new jail soon. The commissioners
have opted not to build one. They have, however, increased funding for the jail, which has
allowed administrators to hire about 16 new corrections officers since 2010. Still, the same
problems that existed in 2010 continue to exist today. Sheriff Jarnagin and Chief Deputy Mize
have notified the commissioners over and over again of the continued risks and the need to
address the problem. But the commissioners have told Sheriff Jarnagin that they cannot fix this
jail issue due to “[b]udget restraints.”

                                                  C

        Beck sued Sheriff Jarnagin and Hamblen County under 42 U.S.C. § 1983. He initially
challenged both of the assaults from October 2016, but later clarified that he sought relief only
 No. 19-5428                       Beck v. Hamblen Cty., Tenn.                               Page 6


for the purported sexual assault by Cisneros. Beck sought damages from Jarnagin in his personal
capacity, alleging that the sheriff had been deliberately indifferent to inmate violence in violation
of the Fourteenth Amendment. Beck also sought damages from Hamblen County under Monell
v. New York City Department of Social Services, 436 U.S. 658 (1978), alleging that it had a
custom of failing to protect inmates and adequately train officers. And Beck asserted state-law
claims against both Jarnagin and Hamblen County.

       For the most part, the district court denied Jarnagin and Hamblen County’s motion for
summary judgment. Most relevant here, the court denied qualified immunity to Sheriff Jarnagin
on Beck’s claim under the Fourteenth Amendment. It held that pretrial detainees have a clearly
established right to be free from a government official’s deliberate indifference to inmate
assaults. This deliberate-indifference claim, the court noted, requires inmates to show that an
objective risk of serious harm existed, that the official subjectively knew of that risk, and that the
official failed to take reasonable measures to reduce it. Applying these standards, the court held
that a jury could find an objective risk of inmate-on-inmate violence based on the jail’s safety
problems, including its overcrowded conditions, inoperative classification system, and infrequent
security checks. The court next held that a jury could find that Jarnagin had knowledge of this
risk based on the reports from the Tennessee Corrections Institute. The court lastly held that the
jury could find that Jarnagin did not reasonably respond to the risk. Despite his “efforts to
construct a new jail or obtain additional funding,” the court reasoned, the jury could find that he
disregarded “alternative or interim fixes to reduce the risk” of assaults.

       Turning to the other claims, the court held that Beck adequately established his
deliberate-indifference claim against Hamblen County under Monell. It found an issue of fact as
to whether Hamblen County had a custom of ignoring the jail’s dangerous conditions and the
risk of inmate-on-inmate violence. The court lastly allowed Beck’s state-law claims to proceed
against Sheriff Jarnagin, but not against Hamblen County.

       Sheriff Jarnagin filed this interlocutory appeal of the denial of qualified immunity. The
appeal involves only Beck’s deliberate-indifference claim against Jarnagin. We review the
district court’s denial of summary judgment de novo, taking the facts in the light most favorable
 No. 19-5428                       Beck v. Hamblen Cty., Tenn.                               Page 7


to Beck. Arrington-Bey v. City of Bedford Heights, 858 F.3d 988, 992 (6th Cir. 2017); see
Williams v. Mehra, 186 F.3d 685, 690 (6th Cir. 1999) (en banc).

                                                  II

       To overcome a qualified-immunity defense, § 1983 plaintiffs must show two things: that
government officials violated a constitutional right and that the unconstitutionality of their
conduct was clearly established when they acted. District of Columbia v. Wesby, 138 S. Ct. 577,
589 (2018). The Supreme Court has told us that we may address these two issues in the order we
think best. Pearson v. Callahan, 555 U.S. 223, 236 (2009). In this case, we think it best to
resolve the appeal on the “clearly established” prong alone without deciding whether Sheriff
Jarnagin violated Beck’s constitutional rights.        See id. at 237.    Whether or not Jarnagin
adequately attempted to remedy the problems at the jail within the meaning of the Fourteenth
Amendment, the unconstitutionality of his conduct was not “beyond debate”—as it must be to
rebut his qualified-immunity defense. Wesby, 138 S. Ct. at 589 (citation omitted).

                                                  A

       Qualified immunity shields a government official from money damages (and litigation)
unless the official’s conduct violated a “clearly established” legal rule. Pearson, 555 U.S. at
232. To create such a clearly established rule, a case need not be “on all fours” with the
plaintiff’s case. Vanderhoef v. Dixon, 938 F.3d 271, 278 (6th Cir. 2019) (citation omitted).
Rather, such a rule can arise “from direct holdings, from specific examples describing certain
conduct as prohibited, or from the general reasoning that a court employs.” Id. at 279 (citation
omitted). Nevertheless, the fact pattern of the prior case must be “similar enough to have given
‘fair and clear warning to officers’ about what the law requires.” Id. (citation omitted). That is,
a rule “is clearly established only if its contours are sufficiently clear that ‘a reasonable official
would understand that what he is doing violates’” the rule. Carroll v. Carman, 574 U.S. 13, 16
(2014) (per curiam) (citation omitted). “This demanding standard protects ‘all but the plainly
incompetent or those who knowingly violate the law.’” Wesby, 138 S. Ct. at 589 (citation
omitted).
 No. 19-5428                       Beck v. Hamblen Cty., Tenn.                                Page 8


       The standard sets a high bar because it requires a plaintiff to identify with “a high ‘degree
of specificity’” the legal rule that a government official allegedly violated. Id. at 590 (citation
omitted). The rule “must be ‘particularized’ to the facts of the case.” White v. Pauly, 137 S. Ct.
548, 552 (2017) (per curiam) (citation omitted). Given this requirement, the Supreme Court has
“repeatedly told courts . . . not to define clearly established law at a high level of generality.”
City and County of San Francisco v. Sheehan, 135 S. Ct. 1765, 1775–76 (2015) (quoting
Ashcroft v. al-Kidd, 563 U.S. 731, 742 (2011)). Such an abstract framing “avoids the crucial
question whether the official acted reasonably in the particular circumstances that he or she
faced.” Plumhoff v. Rickard, 572 U.S. 765, 779 (2014).

       The Supreme Court has also told us how to decide if a plaintiff has identified a
sufficiently specific legal rule: The plaintiff has identified a rule at too high a level of generality
“if the unlawfulness of the officer’s conduct ‘does not follow immediately from the conclusion
that [the identified rule] was firmly established.’” Wesby, 138 S. Ct. at 590 (citation omitted).
Consider, for example, that the Court has long held that the Fourth Amendment bars officers
from making arrests without probable cause. Id. at 586. This general rule—that officers must
have probable cause—typically will not answer whether an officer had probable cause on a
particular occasion. Id. at 590. “Given its imprecise nature, officers will often find it difficult to
know how the general standard of probable cause applies in ‘the precise situation encountered.’”
Id. (citation omitted). So “a body of relevant case law” addressing similar facts “is usually
necessary” to show a violation of a clearly established rule in the probable-cause context. Id.
(citation omitted).

       Or consider that the Supreme Court has long held that the Fourth Amendment bars the
police from using excessive force. See Pauly, 137 S. Ct. at 551–52. Here too, the Court has
noted that articulating the rule against excessive force at this “general level” will typically not
clearly establish that force was excessive on a particular occasion. Id. at 552. “Use of excessive
force is an area of the law in which the result depends very much on the facts of each case, and
thus police officers are entitled to qualified immunity unless existing precedent squarely governs
the specific facts at issue.” City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019) (per
curiam) (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam)).
 No. 19-5428                      Beck v. Hamblen Cty., Tenn.                              Page 9


       We have extended this logic to deliberate-indifference claims under the Fourteenth
Amendment. Arrington-Bey, 858 F.3d at 992–94; Perez v. Oakland County, 466 F.3d 416, 426–
28 (6th Cir. 2006). In Arrington-Bey, for example, the mother of a pretrial detainee who suffered
from bipolar disorder and died in jail alleged that the police were deliberately indifferent to his
medical needs. 858 F.3d at 990. The police had arrested the decedent for disruptive behavior,
and he had continued that behavior while detained. Id. at 990–91. When allowed to make a
phone call, he attacked officers and died in the ensuing altercation from a “sudden cardiac
event.” Id. at 992. We recognized that pretrial detainees have a right to receive care for serious
medical needs. Id. But we found that this general framing described the right at too high a level
of generality. Id. at 992–93. We noted “that a plaintiff must identify a case with a similar fact
pattern that would have given ‘fair and clear warning to officers’ about what the law requires.”
Id. at 993 (quoting Pauly, 137 S. Ct. at 552). And we could find no cases holding that police
needed to seek immediate medical attention for an individual in the circumstances they
confronted. Id. at 993–94.

                                                 B

       Under this law, Sheriff Jarnagin is entitled to qualified immunity on Beck’s deliberate-
indifference claim. We begin with the governing legal principles. In the context of inmate-on-
inmate violence, the Supreme Court has held that “[a] prison official’s ‘deliberate indifference’
to a substantial risk of serious harm to an inmate violates the Eighth Amendment” rights of
convicted prisoners. Farmer v. Brennan, 511 U.S. 825, 828 (1994). To prove this type of
deliberate-indifference claim, a prisoner first must establish an objective element: that the
prisoner “is incarcerated under conditions posing a substantial risk of serious harm.” Id. at 834.
The prisoner next must establish a subjective element: that the government official subjectively
knew of this risk of harm. Id. at 837. The prisoner must lastly show that the official failed to
“respond[] reasonably to the risk.” Id. at 844; see Richko v. Wayne County, 819 F.3d 907, 915
(6th Cir. 2015). Section 1983 also permits plaintiffs to obtain damages from a government
official only for that official’s own actions, not for the actions of others. Ashcroft v. Iqbal, 556
U.S. 662, 676 (2009). So whether an official was deliberately indifferent to the risk of inmate
 No. 19-5428                       Beck v. Hamblen Cty., Tenn.                          Page 10


violence depends on the official’s own knowledge and actions. See Bishop v. Hackel, 636 F.3d
757, 767 (6th Cir. 2011).

       While the Eighth Amendment (and its ban on certain “punishments”) does not apply to
pretrial detainees like Beck who have not been convicted, we have previously held that Farmer’s
test for a prisoner’s claim under the Eighth Amendment applies “with equal force” to a pretrial
detainee’s substantive-due-process claim under the Fourteenth Amendment. Richko, 819 F.3d at
915. That said, in a recent decision clarifying the standards for a pretrial detainee’s excessive-
force claim against a corrections officer under the Fourteenth Amendment, the Supreme Court
held that the officer may be found liable for using objectively unreasonable force against the
detainee—whether or not the officer subjectively believed the level of force was unreasonable.
See Kingsley v. Hendrickson, 576 U.S. 389, 391–92 (2015). Courts are split over whether
Kingsley’s holding for excessive-force claims should also modify the subjective element from
Farmer that we have traditionally applied to pretrial detainees’ deliberate-indifference claims.
See Miranda v. County of Lake, 900 F.3d 335, 350–54 (7th Cir. 2018) (citing cases). We have
yet to resolve this question. See Richmond v. Huq, 885 F.3d 928, 938 n.3 (6th Cir. 2018). So
Kingsley’s effect on Beck’s deliberate-indifference claim (if any) cannot qualify as “clearly
established” law under the qualified-immunity test. See Wilson v. Layne, 526 U.S. 603, 618
(1999). Indeed, Beck does not even cite Kingsley. We thus assume that Farmer’s rules still
apply in this pretrial-detainee context.

       Even taking the facts in the light most favorable to Beck, we cannot find that the
unconstitutionality of Sheriff Jarnagin’s conduct was “beyond debate” under Farmer at the time
of the assault on Beck. Wesby, 138 S. Ct. at 589 (citation omitted). We start, as we must under
the qualified-immunity caselaw, with “the particular circumstances that [Sheriff Jarnagin]
faced.” Plumhoff, 572 U.S. at 779. Beck has identified no evidence suggesting that Jarnagin had
any personal knowledge of Beck’s specific situation. Jarnagin, for example, did not help choose
the cell in which Beck was detained. Jarnagin also had not heard the warnings about placing
Beck in a cell with Cisneros. Cf. Richko, 819 F.3d at 918. And he did not know of any of
Beck’s personal characteristics that might make him more susceptible to assault. Cf. Bishop, 636
F.3d at 767–68. Instead, Beck seeks to hold Jarnagin liable on a general theory that would apply
 No. 19-5428                       Beck v. Hamblen Cty., Tenn.                             Page 11


just as much to any assault at the jail as it would to the assault on Beck. For the first deliberate-
indifference element (a substantial risk of serious harm), Beck cites the reports by the Tennessee
Corrections Institute describing the safety concerns at this overcrowded and understaffed jail.
See Farmer, 511 U.S. at 834. For the second deliberate-indifference element (knowledge of the
risk), Beck notes that Jarnagin readily admits he knew of those general safety concerns. See id.
at 837. For the third deliberate-indifference element (unreasonably failing to reduce the risk),
Beck argues that Jarnagin should have done more to reduce this general risk of violence. See id.
at 844–45.

       With regard to Farmer’s third element, however, Jarnagin did make some efforts “to
abate” this general risk of inmate-on-inmate violence. Id. at 847. Starting from when he first
became sheriff, he has repeatedly described the safety concerns to the Hamblen County
Commissioners and stated his view that the commissioners should build a new jail. Jarnagin has
also obtained increased funding, which has allowed him to hire more corrections officers. Not
only that, the safety problems detailed by the Tennessee Corrections Institute largely fell outside
Jarnagin’s control because he was unable to limit the number of inmates at the jail. Sheriff
Jarnagin also did not have the power to allocate more taxpayer dollars to the safety problems—
whether by building a new jail or by hiring more staff. Those budgetary decisions fell within the
prerogative of the county commissioners.

       Under the qualified-immunity test, therefore, Beck must prove that it would have been
“clear to a reasonable officer” that Jarnagin’s responses to the risk of inmate-on-inmate violence
were so inadequate that we can describe him as “plainly incompetent” in thinking they satisfy
constitutional standards. Wesby, 138 S. Ct. at 589–90 (citation omitted). Beck has not made that
showing.     For starters, Farmer’s reasonableness test—like the Fourth Amendment’s
reasonableness test—does not itself provide “fair warning” to Jarnagin that his responses to the
risk of inmate-on-inmate violence were constitutionally inadequate.          Brosseau v. Haugen,
543 U.S. 194, 199 (2004) (per curiam). And Beck has “point[ed] to no Supreme Court or Sixth
Circuit case” that would have “given ‘fair and clear warning to [Jarnagin]’ about what the law
requires” in the situation in which he found himself: a resource-limited official who knew of
general safety concerns arising from overcrowding and understaffing problems largely outside
 No. 19-5428                      Beck v. Hamblen Cty., Tenn.                             Page 12


his control. Arrington-Bey, 858 F.3d at 993 (quoting Pauly, 137 S. Ct. at 552); cf. Taylor v.
Barkes, 135 S. Ct. 2042, 2044–45 (2015) (per curiam).

       Indeed, a pre-Farmer case found resource constraints relevant to defending against a
deliberate-indifference claim. See Roberts v. City of Troy, 773 F.2d 720, 725 (6th Cir. 1985). In
Roberts, an inmate had committed suicide in a city jail and his estate alleged that the chief of
police had been deliberately indifferent by failing “to promulgate and enforce procedures to
identify potential suicides and prevent their occurrence.” Id. at 722. After a jury disagreed, the
estate challenged the jury instructions. Id. at 724. In the process of rejecting that challenge, we
suggested that “the police chief’s failure to provide better suicide prevention training” did not
establish a constitutional violation in part “because the failure[] arose from the allocation of
resources—time, personnel, and money, which constitutes a legitimate governmental purpose.”
Id. at 725; see also Perez, 466 F.3d at 431; May v. County of Trumbull, 1997 WL 651662, at *3
(6th Cir. Oct. 20, 1997) (per curiam).

       All told, neither the Supreme Court nor our court has issued a decision concluding that a
government actor responded unreasonably to a known risk of harm when the actor took actions
similar to the actions that Jarnagin took here. Under the Supreme Court’s precedent, therefore,
Beck cannot overcome Jarnagin’s qualified-immunity defense. See Wesby, 138 S. Ct. at 591.

                                                 C

       Beck and the district court identify no factors that convince us otherwise. The district
court correctly noted that we have repeatedly recognized that the “right to be free from violence
at the hands of other inmates . . . was clearly established by the Supreme Court in Farmer[.]”
Richko, 819 F.3d at 915; Bishop, 636 F.3d at 766. Yet framing the deliberate-indifference test at
this “high level of generality” cannot overcome Sheriff Jarnagin’s qualified-immunity defense in
“the specific context of [this] case.” Mullenix v. Luna, 136 S. Ct. 305, 311 (2015) (per curiam)
(citation omitted). Just as the general right to be free from excessive force often will not clearly
establish whether an officer used excessive force on a given occasion, Emmons, 139 S. Ct. at
503, so too the general right to be free from inmate violence will often not clearly establish
whether an official reasonably responded to the risk of violence on a given occasion. That is the
 No. 19-5428                          Beck v. Hamblen Cty., Tenn.                         Page 13


case here. The general right against inmate violence does not answer “the crucial question”
whether Jarnagin responded reasonably to the general safety risks. Plumhoff, 572 U.S. at 779;
see Perez, 466 F.3d at 428. That is because “the unlawfulness of [Jarnagin’s response] ‘does not
follow immediately from the conclusion that [a right against inmate violence] was firmly
established’” by Farmer. Wesby, 138 S. Ct. at 590 (citation omitted).

       The district court next relied on an unpublished decision suggesting that “[a] case could
be made as to the [constitutional] liability of a sheriff responsible for a jail where ‘inmate-on-
inmate violence occurred regularly when the jail was overcrowded, as it was [when the incident
in question occurred].’” Fisher v. Cocke County, 1996 WL 520793, at *4 (6th Cir. Sept. 12,
1996) (third alteration in original) (quoting Hale v. Tallapoosa County, 50 F.3d 1579, 1583 (11th
Cir. 1995)). But Fisher’s statement was pure dictum because we found the sheriff entitled to
qualified immunity. Id. at *3–5. In any event, Fisher did not clearly establish what such a
“case” for liability would require.

       The district court thus turned to two out-of-circuit decisions—Lopez v. LeMaster,
172 F.3d 756, 761–62 (10th Cir. 1999), and Hale, 50 F.3d at 1583–84. Yet “our sister circuits’
precedents are usually irrelevant to the ‘clearly established’ inquiry.” Ashford v. Raby, 951 F.3d
798, 804 (6th Cir. 2020). They can create a clearly established rule only in extraordinary
situations. See Hearring v. Sliwowski, 712 F.3d 275, 282 (6th Cir. 2013). The precedent “must
point [unmistakably] to the unconstitutionality of the conduct and be so clearly foreshadowed by
applicable direct authority as to leave no doubt in the mind of a reasonable officer that his
conduct was unconstitutional.” Perez, 466 F.3d at 427 (alteration in original) (citation omitted).

       The two decisions here do not meet this standard. Lopez allowed a claim alleging a
general risk of violence at a jail to proceed against a sheriff. 172 F.3d at 761–62. But the court
expressly noted that the sheriff had not moved for summary judgment on the basis that he “had
tried to correct the deficiencies but was hindered by lack of funds.” Id. at 762 n.4. So it could
not have clearly established a contrary rule in that situation.

       Hale likewise considered a claim that a sheriff had been indifferent to the general safety
risks at a jail. 50 F.3d at 1583. The court found that the plaintiff had created a jury question
 No. 19-5428                       Beck v. Hamblen Cty., Tenn.                             Page 14


over whether the sheriff’s efforts to build a new jail were a reasonable response to that risk or
whether the sheriff should have taken “‘alternative means’ or interim measures for reducing the
risk of violence[.]” Id. at 1584 (citation omitted). Whether right or wrong, Hale’s conclusion on
this constitutional question is not “so clearly foreshadowed by applicable direct authority” as to
allow us to rely on it in this qualified-immunity context. Perez, 466 F.3d at 427 (citation
omitted). Hale itself recognized that its holding came “perilously close to second-guessing the
difficult choices that prison officials must face,” 50 F.3d at 1584 (citation omitted), something
that the Supreme Court has cautioned against, see Bell v. Wolfish, 441 U.S. 520, 547 (1979). So
the Eleventh Circuit’s decision was not compelled by existing precedent.

       The district court ended with a factual point. While conceding Sheriff Jarnagin’s “efforts
to construct a new jail or obtain additional funding,” the court reasoned that a jury question
existed over whether he could have done more by making “interim fixes.” It specifically
mentioned Jarnagin’s purported concession that “fixing the classification of inmates” “would not
necessarily require additional funding.” Yet the 2016 report from the Tennessee Corrections
Institute noted that overcrowding has made the “classification process” “impossible to achieve.”
And when asked whether fixing the classification system would cost money, Jarnagin responded
that “it wouldn’t cost anything per se,” but that the jail would need “the manpower to make sure
that it is conducted.” (He has, in fact, successfully lobbied for additional staff over the years.)
Regardless, even assuming that Jarnagin might have better fixed the classification system, Beck
has identified no clearly established legal rule that would have put the sheriff on notice that his
responses to the general safety risks at the jail were unconstitutional unless he also made that fix.
So this fact-based argument cannot overcome Jarnagin’s qualified-immunity defense.

       For his part, Beck suggests that Sheriff Jarnagin disputes factual issues and that we lack
jurisdiction over his appeal under Johnson v. Jones, 515 U.S. 304 (1995). Not so. The question
whether an official’s conduct (when viewed in the light most favorable to the plaintiff) violates
clearly established deliberate-indifference law raises a legal issue that we review de novo. See
Williams, 186 F.3d at 690. That is the issue that Sheriff Jarnagin raises here.
 No. 19-5428                      Beck v. Hamblen Cty., Tenn.                           Page 15


                                             * * *

       Sheriff Jarnagin’s entitlement to qualified immunity does not leave Beck without any
potential recourse for the assault that he claims to have suffered and the general safety concerns
that he identified. After all, Beck also sued Hamblen County. He claims that individuals such as
Sheriff Jarnagin and Chief Deputy Mize have repeatedly notified the county of the safety
concerns at the jail, and that the county’s longstanding failure to address the problem shows an
unconstitutional custom of deliberately disregarding inmate safety. See Monell, 436 U.S. at 694.
The district court allowed that claim to proceed to trial, along with other state-law tort claims
against Jarnagin. We do not express an opinion on the viability of these other claims. But
because the law did not clearly establish the unreasonableness of Jarnagin’s responses to the
general safety concerns that Beck alleges, Jarnagin is entitled to qualified immunity under
§ 1983. We reverse the district court’s contrary decision and remand for proceedings consistent
with this opinion.